Case: 16-60766       Document: 00515615796            Page: 1      Date Filed: 10/26/2020




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                               October 26, 2020
                                      No. 16-60766                               Lyle W. Cayce
                                                                                      Clerk

   Carlos Alberto Londono-Gonzalez,

                                                                              Petitioner,

                                           versus

   William P. Barr, United States Attorney General, *

                                                                            Respondent.


                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                BIA No. A037 584 356


                    ON REMAND FROM
         THE SUPREME COURT OF THE UNITED STATES
   Before Higginbotham, Elrod, and Duncan, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          In Londono-Gonzalez v. Whitaker, this court held that it lacked
   jurisdiction to review the denial of Carlos Alberto Londono-Gonzalez’s
   motion to reopen because Londono-Gonzalez had “committed an offense


          *
            Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
   William P. Barr is automatically substituted for former Acting Attorney General Matthew
   G. Whitaker as Respondent.
Case: 16-60766     Document: 00515615796             Page: 2   Date Filed: 10/26/2020




                                      No. 16-60766


   covered in 8 U.S.C. §§ 1227(a)(2)(A)(iii).” 744 F. App’x 898, 899 (5th Cir.
   2018). Two years later, the Supreme Court held that even in cases involving
   aliens who are “removable for having committed certain crimes,” courts of
   appeals have jurisdiction to consider “constitutional claims or questions of
   law.” Guerrero-Lasprilla v. Barr, 140 S. Ct. 1062, 1068 (2020) (quoting 8
   U.S.C. § 1252(a)(2)(D)).    Accordingly, the Supreme Court concluded,
   courts of appeals have jurisdiction to determine whether an undisputed set
   of facts demonstrates diligence on the part of an alien requesting equitable
   tolling. See id. In line with that holding, that court granted certiorari in
   Londono-Gonzalez, vacated the judgment, and remanded “for further
   consideration in light of Guerrero-Lasprilla.” See Londono-Gonzalez v. Barr,
   140 S. Ct. 2561 (2020).
          After remand, we requested and received supplemental briefing. We
   now address the diligence issue.
          Carlos Alberto Londono-Gonzalez, a native and citizen of Colombia
   who was removed from the United States as a criminal alien more than
   twenty years ago, seeks review of the decision of the Board of Immigration
   Appeals denying his motion to reopen his removal proceedings based on its
   finding that he failed to establish the due diligence necessary to warrant
   equitable tolling of the 90-day deadline for such motions established by 8
   U.S.C. § 1229a(c)(7)(C). Londono-Gonzalez was ordered removed from the
   United States in 2000 pursuant to 8 U.S.C. § 1227(a)(2)(A)(iii) based on his
   federal drug trafficking convictions, which were aggravated felonies.
          In 2016, more than four months prior to the issuance of our decision
   in Lugo-Resendez v. Lynch, 831 F.3d 337, 339 (5th Cir. 2016), Londono-
   Gonzalez moved to reopen his removal proceedings based on the BIA’s
   decision in Matter of Abdelghany, 26 I. & N. Dec. 254 (2014). In Abdelghany,
   the BIA addressed the impact of the Supreme Court’s decision in INS v. St.




                                           2
Case: 16-60766     Document: 00515615796          Page: 3   Date Filed: 10/26/2020




                                   No. 16-60766


   Cyr, 533 U.S. 289, 326 (2001), and its progeny, including Vartelas v. Holder,
   566 U.S. 257, 273–75 (2012), and Carranza-De Salinas v. Holder, 700 F.3d
768, 773–75 (5th Cir. 2012), “upon individuals convicted after trial in order
   to provide a uniform nationwide rule” regarding the availability of relief
   under former § 212(c) of the Immigration and Nationality Act (INA), 8
   U.S.C. § 1182(c) (1994). 26 I. & N. Dec. at 266–69 & n.13 (quotation). The
   BIA dismissed Londono-Gonzalez’s appeal from the immigration judge’s
   denial of his motion, concluding under Lugo-Resendez, which was decided
   while his BIA appeal was pending, that Londono-Gonzalez had not shown
   the requisite due diligence to warrant equitable tolling given that he waited
   more than three years after Carranza-De Salinas was decided to file his
   motion to reopen. 744 F. App’x 899.
          As Londono-Gonzalez frames the question, “all parties agree on the
   facts, but only differ on the following legal question—when to measure
   diligence.” We agree with that framing. This court reviews factual findings
   for substantial evidence, and legal conclusions de novo. Morales v. Sessions,
   860 F.3d 812, 816–17 (5th Cir. 2017).
          Petitioner contends that diligence should be measured from this
   court’s decision in Lugo-Resendez v. Lynch, 831 F.3d 337 (5th Cir. 2016),
   where we held that the deadline to file a motion to reopen is subject to
   equitable tolling. See 831 F.3d at 344. The government contends that we
   should measure diligence from Carranza-De Salinas, in which this court held
   that the repeal of former § 212(c) of the Immigration and Nationality Act
   could not be retroactively applied to aliens in Londono-Gonzalez’s position.
   See Carranza-De Salinas, 700 F.3d at 774–75.
          An alien may equitably toll the time period to file a motion to reopen
   if he demonstrates that (1) he “has been pursuing his rights diligently” and
   (2) an extraordinary circumstance prevented him from timely filing. Lugo-




                                           3
Case: 16-60766      Document: 00515615796           Page: 4     Date Filed: 10/26/2020




                                     No. 16-60766


   Resendez, 831 F.3d at 344.           Londono-Gonzalez contends that the
   extraordinary circumstance that stood in his way was the fact that he “was
   prohibited from filing a motion to reopen” prior to this court’s decision in
   Lugo-Resendez. We disagree.
          In the first place, this argument is contradicted by the facts of this case.
   Londono-Gonzalez actually filed his motion to reopen more than four
   months before Lugo-Resendez was decided, and he was not prohibited from
   making that filing.
          Moreover, uncertain legal terrain does not create an obstacle that
   stands in the way of an individual meeting the motion to reopen deadline.
   Menominee Indian Tribe of Wis. v. United States, 136 S. Ct. 750, 757 (2016).
   Londono-Gonzales is correct that, prior to Lugo-Resendez, this court
   construed equitable tolling requests as unreviewable invitations for the BIA
   to sua sponte reopen a petitioner’s removal proceeding. See Lugo-Resendez,
831 F.3d at 343. But regardless of how this court characterized such requests
   on judicial review, there was no case law saying that the BIA could not
   equitably toll the motion to reopen time limitation.
          Londono-Gonzalez also assumes that he could not have been expected
   to file a motion to reopen prior to Mata v. Lynch, 576 U.S. 143, 150–51 (2015),
   in which the Supreme Court reversed this circuit’s characterization of
   equitable tolling requests. But prior to Mata and Lugo-Resendez, petitioners
   in this circuit were regularly asking the BIA to equitably toll the motion to
   reopen limitations period. See, e.g., Villatoro-Avila v. Holder, 622 F. App’x
   451, 452 (5th Cir. 2015) (per curiam); Singh v. Holder, 584 F. App’x 184, 184
   (5th Cir. 2014) (per curiam); Ngamnimitthum v. Holder, 425 F. Appx. 384,
   385 (5th Cir. 2011) (per curiam). Nothing “stood in [petitioner’s way]” that
   “prevented timely filing.” See Lugo-Resendez, 831 F.3d at 344.




                                           4
Case: 16-60766     Document: 00515615796          Page: 5   Date Filed: 10/26/2020




                                   No. 16-60766


         Contrary to Londono-Gonzalez’s view, Lugo-Resendez resolved an
   open question; it did not constitute an “intervening change in binding
   precedent.” See Silverio-Da Silva v. Lynch, 675 F. App’x 487, 488 (5th Cir.
   2017). The intervening changes that affected Londono-Gonzalez’s ability to
   obtain relief were Vartelas and Carranza-De Salinas.        And Londono-
   Gonzalez did not seek to reopen his proceedings until three-and-a-half years
   after those decisions were issued. The BIA did not err in measuring
   Londono-Gonzalez’s diligence from the issuance of Carranza-De Salinas.
         Londono-Gonzalez’s petition is DENIED.




                                        5